Citation Nr: 1638346	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-31 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim as to whether the character of the appellant's discharge is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son (J.N.T., Jr.)


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant served on active duty from August 1966 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In February 2012, the case was remanded for additional development and to satisfy notice requirements.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA).

The Board's February 2012 remand instructed the AOJ to send the appellant a letter providing him: (1) notice required under Dennis v. Nicholson, 21 Vet. App. 18 (2007), specifically explaining what is necessary to establish Veteran status; and (2) notice required in claims to reopen in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), to specifically include the reasons and bases for his previous denial (in a July 2005 Board decision) and what evidence would be considered new and material.  The Board specified that if any further development was indicated (based on the appellant's responses), then the AOJ was to arrange for such development.

Pursuant to the Board's February 2012 remand instructions, the AOJ sent the appellant a letter in August 2012 which contained both of the requested notice provisions.  Thereafter, on May 14, 2013, the appellant submitted a written statement "requesting to schedule an appt. to come into the Regional Office to review my VA file."  In a May 14, 2014 letter, the AOJ notified the appellant that he was scheduled for an appointment to view his VA file on June 17, 2013 at the Chicago RO.  A note was made in the record that the appellant failed to appear for the scheduled appointment.  However, based on the above dates, the Board finds that the appellant did not receive notice of his June 2013 appointment prior to that date, and instead he was notified of such appointment almost one year too late (i.e., in May 2014).  On remand, the AOJ must schedule another appointment for the appellant to view his VA file, and must give prior written notice of such appointment to the appellant and his representative.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should schedule the appellant for an appointment at the Chicago RO to review his VA file.  The appellant and his representative must be given prior written notice of the date, time, and place of that appointment.

2.  The AOJ should then review the record, ensure that all development sought is completed as requested (and arrange for any further development suggested by additional evidence or response(s) received), and readjudicate the matter of whether new and material evidence has been received to reopen a claim as to whether the character of the appellant's discharge is a bar to VA benefits.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

